                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT EARL PRATT, JR., #602402,               )
                         Petitioner,           )
                                               )      No. 1:18-cv-1217
-v-                                            )
                                               )      Honorable Paul L. Maloney
S. L. BURT,                                    )
                          Respondent.          )
                                               )

                                       JUDGMENT

      The Court has denied Robert Pratt's § 2254 petition for habeas relief. There are no

pending claims.   As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: January 3, 2019                                    /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
